FROZEN FOOD GIFT GROUP, INC. 8844 Hillcrest Road Kansas City, MO 64138 May 6, 2014 Ms. Mara Ransom SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re: Frozen Food Gift Group, Inc. (the “Company”) Response to comment letter dated April 15, 2014 Form 8-K Filed March 28, 2014 File No. 000-54597 Dear Ms. Ransom: As requested in the above-referenced comment letter, the Company acknowledges that: the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely yours, Frozen Food Gift Group, Inc. /s/ Troy A. Covey Troy A. Covey, President Title cc: G. Blum
